Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status 
Claims 1-20 are pending. 

Allowable Subject Matter
Claims 2, 4, 5, 7, 9, 11, 12, 14, 16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.  The method of claim 1, further including identifying and extracting the one or more equivalence classes of the anonymized dataset to identify the generalization level of the  anonymized dataset.   
4.    The method of claim 1, further including extracting the generalization level from the one or more equivalence classes of the anonymized dataset.
5.    The method of claim 1, further including applying the generalization level to the knowledge base to link the one or more equivalence classes to the one or more non- non-anonymized dataset.
7.    The method of claim 6, further including linking risks between the data of the one or more equivalence classes of the anonymized dataset and the data in the knowledge base according to the generalization level.

11.    The system of claim 8, wherein the executable instructions extract the generalization level from the one or more equivalence classes of the anonymized dataset.
12.    The system of claim 8, wherein the executable instructions apply the generalization level to the knowledge base to link the one or more equivalence classes to the one or more non-non-anonymized dataset.
14.    The system of claim 8, wherein the executable instructions link risks between the data of the one or more equivalence classes of the anonymized dataset and the data in the knowledge base according to the generalization level.
16.    The computer program product of claim 15, further including an executable portion that identifies and extracts the one or more equivalence classes of the anonymized dataset to identify the generalization level of the anonymized dataset.
18.    The computer program product of claim 15, further including an executable portion that extracts the generalization level from the one or more equivalence classes of the anonymized dataset.
19.    The computer program product of claim 15, further including an executable portion that applies the generalization level to the knowledge base to link the one or more equivalence classes to the one or more non-anonymized dataset.
20.    The computer program product of claim 15, further including an executable portion that:
links data of the one or more equivalence classes of the anonymized dataset to data in the knowledge base according to the generalization level applied to the knowledge base; and links 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Merenda (US 2003/0233357) in view of Fabret (US 2011/0145301) and further in view of Hasegawa (US 2020/0250332) 
	Regarding claim 1, Merenda discloses:
identifying a number of linking records between an anonymized dataset and one or more non-anonymized datasets of a knowledge base 
	Merenda, paragraph 9, Once selected, in accordance with an embodiment of the invention, the merchants may be provided with a pass code, which may in a preferred implementation, be the key value linking the public and private data records in their respective data sets. With the pass code the merchants are provided with the ability to view the particular consumers private data record in the private data set.

according to one or more equivalence classes
Merenda discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Fabret discloses:
equivalence or of equality between the value of at least one attribute of at least one record from the first source table and the value of at least one attribute of at least one record from the second source table.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Merenda to obtain above limitation based on the teachings of Fabret for the purpose of linking a first and second source table using a criterion of equivalence.  

and a generalization level.
Merenda discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Hasegawa discloses:
	Hasegawa, abstract, A k-anonymization device includes: a list creation unit 1 that creates, based on generalization hierarchies about attribute values of attributes of a database, lists of values, each being obtained by generalizing each attribute value of each attribute of the database to each generalization level of the corresponding generalization hierarchy, and codes representing the values; a search unit 3 that searches for a node with k-anonymity of a lattice structure in parallel by determining whether a generalized database obtained by generalizing the database to generalization levels corresponding to each node of the lattice structure has k-anonymity based on the generalized database represented by the codes, which is obtained by referring to the created lists; and an output unit 4 that outputs a generalized database obtained by generalizing the database to generalization levels corresponding to a node with k-anonymity, which was found by the search, of the lattice structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Merenda to obtain above limitation based on the teachings of Hasegawa for the purpose of creating lists of values, each being obtained by generalizing each attribute value of each attribute of the database to each generalization level of the corresponding generalization hierarchy. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Merenda, Fabret and Hasegawa and further in view of Schilder (US 2015/0112877).  
	Regarding claim 3, the combination of Merenda, Fabret and Hasegawa discloses the elements of the claimed invention as noted but does not disclose further including clustering the one or more equivalence classes using a clustering operation.  However, Schilder discloses:
	Schilder, paragraph 33, Block 330 entails linking or clustering the identified phrases into equivalence classes or families. In the exemplary embodiment, phrase linkage occurs when two or more phrases are similar enough to represent the same phrase. Several techniques can be utilized for linking including simple, complete and average linkage. Additionally, an exemplary embodiment uses external corpus/resources such as Wikipedia, Westlaw.RTM. Headnotes with KeyNumbers, Black's Law dictionary (corpus of conceptual entities) to determine the linkage between two or more phrases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Merenda, Fabret and Hasegawa to obtain clustering the identified phrases into equivalence classes or families 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Merenda, Fabret and Hasegawa and further in view of Schmidt (US 2014/0050384).  
	Regarding claim 6 the combination of Merenda, Fabret and Hasegawa discloses the elements of the claimed invention as noted but does not disclose further including linking data of the one or more equivalence classes of the anonymized dataset to data in the knowledge base according to the generalization level applied to the knowledge base.  However, Schmidt discloses:
	Schmidt, paragraph 88, In step 36 of FIG. 3, the Cognition Program runs in the execution mode and generates data network 11 by selectively linking table data values to objects according to the class network and the process hierarchy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Merenda, Fabret and Hasegawa to obtain above limitation based on the teachings of Schmidt for the purpose of linking table data values to objects according to the class network and the process hierarchy.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Merenda in view of Fabret and further in view of Hasegawa  
	Regarding claim 8, Merenda discloses:
one or more computers with executable instructions that when executed cause the system to:
computer program product for directing advertising to a select list of customers, the computer program product comprising a computer readable medium having computer readable program code therein, the computer program product comprising the steps of; computer readable program code for receiving a request comprising search arguments wherein the search arguments define a customer interest group;

identify a number of linking records between an anonymized dataset and one or more non-anonymized datasets of a knowledge base 
Merenda, paragraph 9, Once selected, in accordance with an embodiment of the invention, the merchants may be provided with a pass code, which may in a preferred implementation, be the key value linking the public and private data records in their respective data sets. With the pass code the merchants are provided with the ability to view the particular consumers private data record in the private data set.

according to one or more equivalence classes 
Merenda discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Fabret discloses:
	Fabret, paragraph 59, According to an aspect of the invention, the publication schema uses at least one composition link stated between at least two source tables. More particularly, at least one composition link between a first and a second source table uses a criterion of equivalence or of equality between the value of at least one attribute of at least one record from the first source table and the value of at least one attribute of at least one record from the second source table.


a generalization level.
Merenda discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Hasegawa discloses:
	Hasegawa, abstract, A k-anonymization device includes: a list creation unit 1 that creates, based on generalization hierarchies about attribute values of attributes of a database, lists of values, each being obtained by generalizing each attribute value of each attribute of the database to each generalization level of the corresponding generalization hierarchy, and codes representing the values; a search unit 3 that searches for a node with k-anonymity of a lattice structure in parallel by determining whether a generalized database obtained by generalizing the database to generalization levels corresponding to each node of the lattice structure has k-anonymity based on the generalized database represented by the codes, which is obtained by referring to the created lists; and an output unit 4 that outputs a generalized database obtained by generalizing the database to generalization levels corresponding to a node with k-anonymity, which was found by the search, of the lattice structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Merenda to obtain above limitation based on the teachings of Hasegawa for the purpose of creating lists of values, each being obtained by generalizing each attribute value of each attribute of the database to each generalization level of the corresponding generalization hierarchy. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Merenda, Fabret and Hasegawa and further in view of Schilder   
	Regarding claim 10, the combination of Merenda, Fabret and Hasegawa discloses the elements of the claimed invention as noted but does not disclose wherein the executable instructions cluster the one or more equivalence classes using a clustering operation.
However, Schilder discloses:
Schilder, paragraph 33, Block 330 entails linking or clustering the identified phrases into equivalence classes or families. In the exemplary embodiment, phrase linkage occurs when two or more phrases are similar enough to represent the same phrase. Several techniques can be utilized for linking including simple, complete and average linkage. Additionally, an exemplary embodiment uses external corpus/resources such as Wikipedia, Westlaw.RTM. Headnotes with KeyNumbers, Black's Law dictionary (corpus of conceptual entities) to determine the linkage between two or more phrases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Merenda, Fabret and Hasegawa to obtain above limitation based on the teachings of Schilder for the purpose of linking or clustering the identified phrases into equivalence classes or families 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Merenda, Fabret and Hasegawa and further in view of Schmidt   
	Regarding claim 13 the combination of Merenda, Fabret and Hasegawa discloses the elements of the claimed invention as noted but does not disclose wherein the executable 
	Schmidt, paragraph 88, In step 36 of FIG. 3, the Cognition Program runs in the execution mode and generates data network 11 by selectively linking table data values to objects according to the class network and the process hierarchy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Merenda, Fabret and Hasegawa to obtain above limitation based on the teachings of Schmidt for the purpose of linking table data values to objects according to the class network and the process hierarchy.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Merenda in view of Fabret and further in view of Hasegawa  
	Regarding claim 15, Merenda discloses:
an executable portion that identifies a number of linking records between an anonymized dataset and one or more non-anonymized datasets of a knowledge base 
Merenda, paragraph 9, Once selected, in accordance with an embodiment of the invention, the merchants may be provided with a pass code, which may in a preferred implementation, be the key value linking the public and private data records in their respective data sets. With the pass code the merchants are provided with the ability to view the particular consumers private data record in the private data set.

according to one or more equivalence classes 

	Fabret, paragraph 59, According to an aspect of the invention, the publication schema uses at least one composition link stated between at least two source tables. More particularly, at least one composition link between a first and a second source table uses a criterion of equivalence or of equality between the value of at least one attribute of at least one record from the first source table and the value of at least one attribute of at least one record from the second source table.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Merenda to obtain above limitation based on the teachings of Fabret for the purpose of linking a first and second source table using a criterion of equivalence.  

a generalization level.
Merenda discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Hasegawa discloses:
	Hasegawa, abstract, A k-anonymization device includes: a list creation unit 1 that creates, based on generalization hierarchies about attribute values of attributes of a database, lists of values, each being obtained by generalizing each attribute value of each attribute of the database to each generalization level of the corresponding generalization hierarchy, and codes representing the values; a search unit 3 that searches for a node with k-anonymity of a lattice structure in parallel by determining whether a generalized database obtained by generalizing the database to generalization levels corresponding to each node of the lattice structure has k-anonymity based on the generalized database represented by the codes, which is obtained by generalized database obtained by generalizing the database to generalization levels corresponding to a node with k-anonymity, which was found by the search, of the lattice structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Merenda to obtain above limitation based on the teachings of Hasegawa for the purpose of creating lists of values, each being obtained by generalizing each attribute value of each attribute of the database to each generalization level of the corresponding generalization hierarchy. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Merenda, Fabret and Hasegawa and further in view of Schilder   
	Regarding claim 17, the combination of Merenda, Fabret and Hasegawa discloses the elements of the claimed invention as noted but does not disclose further including an executable portion that clusters the one or more equivalence classes using a clustering operation.
However, Schilder discloses:
Schilder, paragraph 33, Block 330 entails linking or clustering the identified phrases into equivalence classes or families. In the exemplary embodiment, phrase linkage occurs when two or more phrases are similar enough to represent the same phrase. Several techniques can be utilized for linking including simple, complete and average linkage. Additionally, an exemplary embodiment uses external corpus/resources such as Wikipedia, Westlaw.RTM. Headnotes with KeyNumbers, Black's Law dictionary (corpus of conceptual entities) to determine the linkage between two or more phrases.
clustering the identified phrases into equivalence classes or families 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        

1/13/2021